DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities: 
Claims 1 reciting “with male quick-connection,” should read “with a male quick-connection” in line 6 and 9 for grammatical purposes.
Claim 1 reciting “chamber detects presence of the male quick-connection” should read “chamber detects a presence of the male quick-connection” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sensors in the legs" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “
Claim 4 is rejected as being dependent on and including all of the limitations of claim 3.

Allowable Subject Matter
Claims 1-2, 5-6, and 10 are allowed.

Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, alone or in combination, fails to teach or fairly suggest all of the limitations of the claimed invention. The prior art considered to be the closest prior art is Faddis. Faddis teaches an autoclave with quick-connections and a plurality of hermetically sealable chambers, however Faddis fails to teach a male quick-connection connecting to a female quick-connection having a diameter smaller than a central shaft thereof so that the presence of the male quick-connection is detected via a diameter sensor. Therefore claim 1 is allowed. The remaining claims are allowed for being dependent on and including all of the limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799         

/SEAN E CONLEY/Primary Examiner, Art Unit 1796